 In the Matter of BOND CROWN & CORK CO., SUBSIDIARY OF CONTINEN-TAL CAN COMPANY, INC.,' EMPLOYERandAMALGAMATED LrrHoo-RAPHERSOF AMERICA, CIO AND LOCAL 58 OF THE AMALGAMATEDLITHOGRAPHERS OF AMERICA, CIO,' PETITIONERCase No. 4-RC-374.-Decided May 16, 1949DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed herein, hearing in this case was heldbefore Ramey Donovan, hearing officer of the National Labor Re-lations Board.The hearing officer's rulings made at thehearingare free from prejudicial error and are hereby affirmed.2Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Members Reynolds, Murdock, andGray.]Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within themeaning ofthe National Labor Relations Act.2.The labor organizations named below claim to represent em-ployees of the Employer.3.A question affecting commerce exists concerning the represen-tation of certain employees of the Employer within themeaning ofSection 9 (c) (1) and Section 2 (6) and (7) of the Act.4.The Petitionerseeks aunit of all pressmen, feeders, plate makers,plate maintainers and ink men, artists, and photographers in the litho-graphic department, excluding all other employees.The Employerand Intervenor agree that the employees in the enumerated classifica-tions comprise an appropriate unit.But they contend that the unitisnevertheless inappropriate because of a history of collective bar-gaining on a plant-wide basis ,3 and because the work of the employeesin the lithographic department is an integral part of the productionprocess.Moreover, the Employer and Intervenor argue that a unit1The name appears as amended at the hearing.District No. 50, UnitedMine Workersof America,was permitted to intervene upon thebasis of a current contractual interest.3With theexception of a unit of machinists.83 N. L. R. B., No. 94.638 BOND CROWN&CORK CO.639of lithographic employees may not appropriately be severed from theexisting unit because no separate unit of lithographic employees existsat the present time in the crown manufacturing industry.In an earlier proceeding involving substantially the same parties andissues,4we held that a similar unit sought to be represented by thePetitioner constituted a true craft group, and that neither the bargain-ing history in the plant 5 nor the fact of integration with the productionprocess was sufficient to deny them the opportunity of deciding whetherthey desired separate representation.The present record amply sup-ports our earlier conclusion.6In view of the stipulation of the parties and upon the basis of therecord in this case, we believe that the specifically mentioned employeesin the lithographic department may, if they so desire, appropriatelyconstitute a separate unit for the purposes of collective bargaining.However, the Board will make no final unit determination until it hasascertained the desires of the employees involved.We shall direct an election among all pressmen, feeders, plate makers,plate maintainers and ink men, artists, and photographers at the Em-ployer'sWilmington, Delaware, plant, excluding all other employeesand supervisors as defined in the Act. If a majority of these employeesvoting select the Petitioner as their bargaining representative, theywill be taken to have indicated their desire to constitute a separate unitfor the purposes of collective bargaining.DIRECTION OF ELECTION 7As part of the investigation to ascertain representatives for the pur-s of collective bargaining, an election by secret ballot shall be con-ducted as early as possible, but not later than 30 days from the dateof this Direction, under the direction and supervision of the RegionalDirector for the Region in which this case was heard and subject toSections 203.61 and 203.62 of National Labor Relations Board Rulesand Regulations-Series 5, as amended, among the employees in thevoting group described in paragraph numbered 4, above, who were4Matter of Bond Crown d Cork Co., etc,75 N. L.R B. 1152.5The record,both in the earlier and in the instant proceeding,shows that Intervenor,District No 50, United Mine Workers of America,never represented,nor sought to represent,the artist,plate makers,and photographer who unquestionably are an appropriate part ofa unit of lithographic employees9 In the earlier proceeding,the Board stated that the record in that case clearly showedthat similar craft bargaining existed in the industry.However, assuming the contrary tobe the fact,as contended by the Employer and Intervenors,we believe,nevertheless, thatitwould not suffice to deny severance.Matter of DoehlerJarvss Corporation(DoehlerDie Casting Divi8ion),81 N. L.R. B. 1097;Matter of The Lord BaltimorePre88,Inc.,73 N. L. R. B. 811.7We shall omit the name of the Intervenor,District No. 50, United Mine Workers ofAmerica,from the ballot as it has not complied with Section 9(f), (g), and(h) of the Act. '640DECISIONS OF NATIONAL-LABOR RELATIONS BOARDemployed during the pay-roll period immediately preceding the dateof thisDir'ection of Election, including employees who did not workduring said pay-roll period because they were ill or on vacation ortemporarily latid' off, but excluding those employees who have since quitor been discharged for cause and have not been rehired or reinstatedprior to the date of the election, and also excluding employees on strikewho are not entitled to reinstatement, to determine whether or not theydesire rtO!be' represented, for the purposes of collective bargaining, byAmalgam'ated' Lithographers of America, CIO and Local 58 of theAmalgamated Lithographers of America, CIO.